     Case: 1:20-cv-00469 Document #: 10 Filed: 02/12/20 Page 1 of 1 PageID #:74




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

CLINT KRISLOV and MICHAEL POWERS,                  )
                                                   )
                            Plaintiffs,            )
       v.                                          )
                                                   )
COOK COUNTY OFFICERS ELECTORAL                     )     Case No.: 1:20-CV-00469
BOARD, HON. KAREN A. YARBROUGH, by                 )
Sisavanh Baker, HON. KIMBERLY FOXX, by             )     Honorable Virginia M. Kendall
Jessica M. Scheller, and HON. DOROTHY              )
BROWN, by Meredith Hammer,                         )
                                                   )
                            Defendants.            )
                                                   )

                     MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       Defendants, The Cook County Officers’ Electoral Board, Hon. Karen A. Yarbrough, by

Sisavanh Baker, Hon. Kimberly Foxx, by Jessica M. Scheller, and Hon. Dorothy Brown, by Meredith

Hammer, by and through their attorney, KIMBERLY M. FOXX, State’s Attorney of Cook County,

through her assistant, Lyle K. Henretty, moves this Honorable Court to dismiss Clint Krislov and

Michael Powers’ Complaint pursuant to Fed. R. Civ. P. 12(b)(1-2 and 6) for the reasons set forth in

the supporting memorandum.

Dated: February 12, 2020

                                                Respectfully Submitted,
                                                KIMBERLY M. FOXX
                                                State’s Attorney of Cook County

                                          By:   /s/ Lyle Henretty
                                                Lyle Henretty
                                                Assistant State’s Attorney
                                                50 West Washington, Ste. 2760
                                                Chicago, Illinois 60602
                                                (312) 603-1424
                                                lyle.henretty@cookcountyil.gov
                                                For Defendants Cook County Officers’ Electoral
                                                Board, Hon. Karen A. Yarbrough by Sisavanh
                                                Baker, Hon. Kimberly Foxx, by Jessica M. Scheller,
                                                and Hon. Dorothy Brown, by Meridth Hammer


                                                   1
